This was an application on the part of the complainant to change the solicitor. The application was resisted by S. Jaudan <fe Co. on the ground that they have -contracted with the agent •of the state to buy the litigation in this suit, and to carry on the same in the name of the state, for their own benefit. The chancellor decided that even if the alledg-ed agreement *48was Hot absolutely void and clampertous, Jaudon & Co. could1 ... 1 Hot proceed1 in the suit in the name of the present complainants, but must file a bill in their own names to have the bene-⅛ 0f the previous proceedings in the suit, and stating therein' the rights they have acquired under the aforesaid agreement with the agent of the state.
subject matter 01 suit cannot? proceed inthe-pl'ainant; but" mustfile «new
That in this court it is not allowable to carry on a suit in the name of a nominal complainant, for the benefit of a third person not a parly to the suit;, but the real parties in interest must be brought before the court, so that they may be bound by the decree.
Order substituting E. Sandford as the solicitor for the complainants, in the place of the present solicitor; but without prejudice to the right of Jaudon & Co. to file a bill in their own names and by their own solicitor, to enforce their rights as purchasers of the litigation in this suit, and to have the benefit of the former proceedings. The present solicitor to be paid his costs to be taxed as between solicitor and client upon delivering over the papers to the new solicitor.
casT.